DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on April 26, 2021.
3.	Claims 1, 2, 6, 9-12, 15-17 and 20 have been amended.
4.	Claims 1-20 are currently pending and are considered below.

Claim Rejections - 35 USC § 112



5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1, 2, 11, 12, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of 

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claims 1, 11 and 16 recite “an intelligent shelving unit”.  It is unclear whether an intelligent shelving unit is a software or a structure to hold objects, such as a camera or a fascia or items such as product or an item.  The claims are indefinite.
10.	Claims 2, 12 and 17 recite “the intelligent shelving unit”.  It is unclear whether the intelligent shelving unit is a software or a structure as recited above in claims 1, 8 and 11.  The claims are indefinite.



Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more.
	Step 1:  Claims 1-10 is a system comprising a proximity camera having a lens and a housing, one or more fascia, one or more processors and a non-transitory computer readable medium, and claims 11-15 is a method and claims 16-20 is a non-transitory computer readable medium.  Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. 101.  However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
	Step 2A:
	Prong 1:  The claims include the abstract idea of receiving an image, performing object recognition techniques on the image, determining whether an object was detected within a first predetermined proximity region, and transmitting one or more instructions configured to cause the graphical display to be displayed by the one or 
	Prong 2:  This judicial exception is not integrated into a practical application because the claims merely recites one or more processors communicatively coupled to the proximity camera and the one or more fascia or display, wherein the processors are configured to receive an image, perform object recognition, determine objects are detected within predetermined proximity region and transmitting instructions for display by one or more fascia, as such the use of computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f).
	The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of determining and transmitting objects are within the predetermined proximity region, even with these additional elements, the claims do not amount to a practical application or add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was 
Keeping in mind that general linking considerations overlap with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). Examiner also finds that the steps merely obtain data from a particular source, which amounts to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). For instance, a data gathering step that is limited to a particular data source (such as a predetermined proximity region) or a particular type of data (such as images) are considered to be both insignificant extra solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F. 3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).	
Step2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a camera, fascia and a processor amount to no more than mere instructions to apply the exception using a generic computer component.
Further the ordered combination of transmitting image for analysis and to be displayed by the fascia is nothing more than generally linking and data gathering and 
Examiner identifies the claimed concepts set forth in Prong 1, and concludes that the additional elements set forth above in Prong 2 fail to provide meaningful limitation because the additional elements merely limit the concept to computerized devices for receiving and sending data over a network.
When considered separately and in combination, the steps do not add significantly more to the judicial exception because the steps are clearly directed to automatically managing a business process. Examiner respectfully asserts the claims merely determine when to display an object by one or more fascia. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.
As for dependent claims 2, 3, 13, 14, 17 and 18, these claims recite limitations that further define the same abstract idea noted in claims 1, 11 and 16. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 4, 14 and 19, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of determining whether a second object is detected within a second predetermined proximity region which further define the same abstract idea in claims 1, 11 and 16.  Therefore, they are considered patent ineligible for the reason given above.

As for claims 6, 7, 15 and 20, these claims recite limitations that further define the abstract idea noted in claims 1, 11 and 16. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for claims 8-10, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of product information such as promotion or discount for an inventory and displayed by one or more fascia.  Even in combination, these additional elements do not integrate the abstract idea into a practical application. Further in step 2B, as noted above, these are considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(ll) that indicate that mere receipt or transmitting (delivering) of data over an internet is well-understood, routine, and conventional function.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. (US Pub. No. 2019/0149725) (hereinafter ‘Adato’) in view of Fascia LED---Arenamation (hereinafter ‘Arenamation’).

Claims 1, 11 and 16:  Adato discloses a proximity camera system, a method and a non-transitory computer readable storage medium having stored thereon instructions, the instructions being executed by one or more processors to perform operations comprising:
a proximity camera having a lens and a housing, Adato teaches a capturing camera such as a digital camera, a depth camera, a Lidar system a laser scanner or any other sensor based system, wherein it is contained in at least one first housing fixedly mounted on a retail shelving unit (see at least paragraph 0121 and see figure 78);
one or more display (fascia), Adato teaches a display unit and/or display screen (see at least paragraphs 0120 and 0133);
an intelligent shelving unit coupled to the proximity camera and the one or more fascia, wherein the intelligent shelving unit comprises a graphical display, Adato teaches shelves of the shelving unit in a plurality of retail stores (see at least paragraphs 0034 and see also figure 31B element 3122);
one or more processors communicatively coupled to at least one or more of the intelligent shelving unit, the proximity camera and the one or more fascia, Adato teaches a processor configured to control the at least one image capture device (camera) and for transmission by the network interface (see at least paragraphs 0006-0008, 0012 and 0034); and
a non-transitory computer-readable medium communicatively coupled to the one or more processors and having logic thereon, the logic, when executed by the one Adato teaches a computer program product for monitoring planogram compliance a store shelf maybe embodied in a non-transitory computer-readable medium and executable by at least one processor (see at least paragraph 0010) including: 
receiving an image captured by the proximity camera, Adato teaches receiving, from at least one image capture device contained in at least one first housing fixedly mounted on a retail shelving unit, a plurality of images of an opposing retail shelving unit (see at least paragraphs 0012, 0014, 0017 and see figure 78);
performing object recognition techniques on the image, Adato teaches image processing unit may use any suitable image analysis technique including object recognition, optical character recognition (OCR), object-based image analysis, etc. (see at least paragraphs 0127 and 0186);
determining whether an object was detected within a first predetermined proximity region, Adato teaches determine an actual placement of the plurality of product types on the shelves of the plurality of retail store (see at least paragraphs 0034, 0035 and 0167); and
transmitting one or more instructions configured to cause a graphical display to be displayed by the one or more display (fascia), Adato teaches GUI may include an image received by the system and then displayed to the user, wherein the image may depict multiple shelves with many different product types displayed thereon (see at least paragraphs 0011, 0147 and 0335), wherein the graphical display displayed by the one or more fascia includes one or more graphics having at least inventory information for one or more inventory items associated the intelligent shelving unit, Adato teaches a virtual store may present one or more inventory indicators based on information received from a processing device of system (e.g., processing device 202). The term "inventory indicator" means a displayed item or representation of information about the availability of products in retail store. The inventory indicator may include, for example, text, icons, graphics, or a combination thereof. In one embodiment, the inventory indicator may be overlaid on the acquired image data or in proximity to an identifier of the product (e.g., text, an image, an icon, etc.). In some embodiments, the inventory indicators in first display area 1152 may be partially transparent to avoid obscuring areas of interest in image data 4000. Further, the inventory indicators may include an indication that more information may be available upon interaction with GUI 4220, for example, using a clickable link (see at least paragraphs 0753 and 0759 and see also figure 408 elements 4014, 4020 and 4022).
While Adato teaches all the limitations mentioned above, such as a display, Adato is silent on fascia.  However, Arenamation teaches fascia LED.  It would have been obvious to one of ordinary skill in the art for Adato to modify to include the fascia LED board of Arenamation taught by Arenamation in order to display live video and animations and therefore update information such as advertisements just like in television.

Claims 2, 12 and 17:  Adato in view of Arenamation disclose the proximity camera system, method and apparatus according to claims 1, 11 and 16, and Adato further teaches wherein the intelligent shelving unit comprises at least one or more of one or Adato teaches at least one image capture device contained in at least one first housing fixedly mounted on a retail shelving unit, a plurality of images of an opposing retail shelving unit (see at least paragraphs 0012, 0014, 0017 and see figure 78), and Adato teaches a display unit and/or display screen (see at least paragraphs 0120 and 0133), Furthermore, Adato teaches cameras mounted on shelving units of the store (see at least paragraph 0541).

Claims 3, 13 and 18:  Adato in view of Arenamation disclose the proximity camera system, method and apparatus according to claims 2, 12 and 17, and Adato further teaches wherein the image illustrates a geo-fence region at least partially surrounding the shelving unit, the geo-fence region including the first predetermined proximity region, Adato teaches assessing planogram automatically with the use of sensors (see at least paragraphs 0189 and 0193).

Claims 4, 14 and 19:  Adato in view of Arenamation disclose the proximity camera system, method and apparatus according to claims 2, 12 and 17, and Adato further teaches wherein the logic is configured to determine whether a second object is detected within a second predetermined proximity region, the second proximity region including a physical area closer to the shelving unit than the first predetermined proximity region, Adato teaches a second product associated with a second location (see at least paragraphs 0019 and 0020).



Claims 6, 7, 15 and 20:  Adato in view of Arenamation disclose the proximity camera system, method and apparatus according to claims 1, 6, 12 and 18, and Adato further teaches wherein the graphical display displayed by the one or more fascia includes an immersive graphic of the or more graphics and wherein the immersive graphic that spans a plurality of the one or more fascia, Adato teaches image processing unit may include one or more servers connected by a communication network, a cloud platform (see at least paragraphs 0127-0130).  

Claim 8:  Adato in view of Arenamation disclose the proximity camera system according to claim 6, and Adato further teaches further comprising a cabinet display top communicatively coupled to the one or more processors and the non-transitory computer-readable medium, and wherein the immersive graphic spans a plurality of the one or more fascia and the cabinet display top, Adato teaches at least one image capture device contained in at least one first housing fixedly mounted on a retail shelving unit, a plurality of images of an opposing retail shelving unit (see at least paragraphs 0012, 0014, 0017 and see figure 78), and Adato teaches a display unit and/or display screen (see at least paragraphs 0120 and 0133);

Adato teaches determine an actual placement of the plurality of product types on the shelves of the plurality of retail store (see at least paragraphs 0034, 0035 and 0167) and Adato teaches a need for product restocking, a need for product re arrangement, a need for updated pricing (see at least paragraphs 0663, 0666, 0685 and 0697).

Claim 10:  Adato in view of Arenamation disclose the proximity camera system according to claim 1, and Adato further teaches wherein the graphical display displayed by the one or more fascia includes a promotional graphic of the one or more graphics, wherein the promotional graphic includes at least information corresponding to a promotion or discount for the one or more inventory items, Adato teaches determine an actual placement of the plurality of product types on the shelves of the plurality of retail store and discount information (see at least paragraphs 0034, 0035, 0167 and 0663). 

Response to Arguments

18.	Applicant's arguments filed April 26, 2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.

receiving an image captured by a proximity camera, wherein the proximity camera is coupled to one or more fascia and an intelligent shelving unit, wherein the intelligent shelving unit comprises a graphical display, performing object recognition techniques on the image, determining whether an object was detected within a first predetermined proximity region, and transmitting one or more instructions configured to cause the graphical display to be displayed by the one or more fascia, wherein the graphical display displayed by the one or more fascia includes one or more graphics having at least inventory information for one or more inventory items associated the intelligent shelving unit.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.  Furthermore, this judicial exception is not integrated into a practical application because the claims at best would use one or more processors, a camera, a fascia (display), a graphical display, and an intelligent shelving unit performing the receiving of, performing object recognition techniques on the image, determining whether an object was detected within a first predetermined proximity region, and transmitting one or more instructions configured to cause the graphical display to be displayed by the one or more fascia, and displaying one or more graphics these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.  Finally, the claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of detecting object within a predetermined region and causing a graphical display was displayed by the fascia amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.  Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

20.	Applicant's arguments filed April 26, 2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.  See new rejections above with respect to the amendments.



Conclusion

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Yasuda (U.S. Pub. No. 2007/0076251) talks about image reading device and an image display device connected to the image reading device via a network

22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        06/29/2021